UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §    CASE NO. 1:14-CR-13
                                                 §
GARY ALBERT LASKOSKIE                            §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

magistrate judge recommended that the Court revoke the defendant’s supervised release and

impose a term of imprisonment for the revocation.

         The parties did not file objections. By failing to timely object, the defendant waived his

right to appear before this court before sentence is imposed. See Consent to Revocation of

Supervised Release (#85). The Court ORDERS that the findings of fact and recommendation on

plea of true (#86) are ADOPTED and the defendant’s supervised release is revoked. Pursuant to

Judge Giblin’s recommendation, the Court ORDERS the defendant to serve a six (6) months

imprisonment with no additional term of supervision to follow.

           SIGNED at Beaumont, Texas, this 13th day of September, 2019.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
